Citation Nr: 0320143	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  93-12 201	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1942 to June 1945.  He died in January 1992, and the 
appellant is his surviving spouse.

2.  In a decision dated in January 2003, the Board granted 
service connection for the cause of the veteran's death, 
thereby establishing entitlement to DIC.

3.  In July 2003, the case was returned to the Board for 
consideration of the issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.

4.  In August 2003, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through her representative, requesting withdrawal 
of the appeal for DIC under 38 U.S.C.A. § 1318.


CONCLUSION OF LAW

The issue of entitlement to DIC under 38 U.S.C.A. § 1318 is 
moot, and the appellant has withdrawn the appeal of that 
issue.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.101, 20.204 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  In a decision dated in January 2003, the Board 
granted service connection for the cause of the veteran's 
death, thereby establishing entitlement to DIC.  This 
rendered moot the issue of entitlement to DIC under the 
alternative basis of 38 U.S.C.A. § 1318.  Moreover, in August 
2003, the appellant withdrew the appeal of entitlement to DIC 
under 38 U.S.C.A. § 1318.  There remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.  See 38 U.S.C.A. §§ 7104, 
7105, 7108; 38 C.F.R. §§ 20.101, 20.204.


ORDER

The appeal is dismissed.



                       
____________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



